Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 5-7 and 11-17 are pending in this application.


Claim Objections

Claims 14 recites “The method as in claim 11, further comprising::”  An appropriate correction for the grammatical error is required.



Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 5-7 and 11-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claims 5, 16 and 17 recite retrieving a first data package of the plurality of data packages based on at least one of the first and second metadata values of the data package request, the first and second ranking values, and at least one or the first and second metadata values of each data package of the plurality of data packages.
The limitation of retrieving a first data package of the plurality of data packages, the first data package including a data part relating to the maintenance of the apparatus, based on at least one of the first and second metadata values of the data package request, the first and second ranking values, and at least one or the first and second metadata values of each data package of the plurality of data packages, as drafted, is a process that, under its broadest reasonable interpretation, covers a mental process but from the recitation of implementing it on generic computer components. That is nothing in the claim element precludes the step from practically being performed in the mind. For example, “retrieving” in the context of this claim encompasses evaluating data packages written down on paper to determine first and second metadata values, and ranking values relevant to a data package request. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, claims 5, 16 and 17 recite an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements – processing data in a Knowledge Management System (KMS) as a computer system configured to store information. The computer system is recited at a high-level of generality (i.e., as a generic computer device). The additional element receiving a data package request from a user device for assistance in performing maintenance of the apparatus, the data package request including a first metadata value for the first contextual information type and a second metadata value for the second contextual information type and storing, in a non-transitory computer-readable storage medium of the KMS, a first ranking value for the first contextual information type indicating a relevance of the first contextual information type to the maintenance of the apparatus, and a second ranking value for the second contextual information type indicating a relevance of the second contextual information type to the maintenance of the apparatus  and also delivering the retrieved first data package to the user device so as to assist a user in maintaining the apparatus represents mere extra-solution activity to the judicial exception. The additional element represents mere data gathering steps of receiving information to conduct a search against that is necessary to the evaluation step, described above. Accordingly, the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims 5, 16, 17 are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The additional limitations, receiving a data package request, represent insignificant extra solution activity of mere data gathering that amount to simply appending well-understood, routine, conventional activities previously known to the industry and specified at a high level of generality. According to the applicant’s specification, the elements of receiving a data package request is well-understood, routine, conventional activity previously known to the industry, specified at a high level of generality. The applicant’s specification, as discussed in the background of the invention, explains a “These MR devices, in particular AR devices, may be provided as part of a Remote Assistance System (RAS) as a powerful training tools for service engineers. The multitude of sensors in the AR device, including the camera, coupled with the computational power, allow the RAS to detect and categorize objects in the user's field of view and, in turn, provide personalized information and support. For example, a telecommunications service engineer maintaining a network node in a remote location may capture the make and model of components of the network node via the AR device's camera. The RAS may then classify the component, and personalize the delivered visual/audio training literature such that it is only relevant for that specific component” (see Applicant’s Specification, [0005], where captured data for determining relevant training data represents data package request). Furthermore, the additional elements of each data package includes various parts indicate a field of use or technological environment in which to apply a judicial exception that does not amount to significantly more than the exception itself. In this case, the mental process of providing results to a user is limited or directed to the particular field of providing data relevant to a specific user request (search technology). This limitation is merely an incidental or token additional to the claim that does not alter or affect the mental process steps performed. Claim 5, as a whole, is directed to an abstract idea. The additional elements are not sufficient to overcome the essentially mental nature of these claims, as they recite the use of existing user recommendation technology as mere tools of data gathering. Accordingly, claims 5, 16 and 17 are not patent eligible.
Claims 6-7 depend on claim 5 and include all the limitations of claim 5. Therefore, claims 6-7 recite the same abstract idea practically being performed in the mind, and the analysis must therefore proceed to Step 2A Prong Two.
Claims 6-7 recites the additional limitation of determining that the second (or third) contextual information type is more relevant than the first (or second) contextual information type based on ranking values, and comparing the second (or third) metadata of the data package request to the second (or third) metadata value of each data package in order to retrieve relevant first data package. This judicial exception is not integrated into a practical application. The additional elements represent a further mental process step of evaluating ranking values of contextual information types to determine that the second is more relevant than the first, then evaluating associated metadata values of the second metadata values of the request with data packages, wherein the metadata of the data packages are each written on paper and the retrieving relevant data package(s). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application. Accordingly, claims 6-7 recites an abstract idea and is ineligible.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements represent a further mental process step. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. These additional steps are considered an abstract idea (mental process step) and do not integrate the judicial exception into a practical application. An additional abstract idea (mental process step) is not sufficient to amount to significantly more than the judicial exception. Claims 6-7 are not patent eligible.
Claims 11, 14 recite the additional limitation of wherein, prior to the steps of receiving the data package request and of retrieving the first data package, the method comprises the steps of: receiving a first and second relevance value for the first and second contextual information type respectively for a first data package, wherein the first and second relevance values represent the relevance of the first and second contextual information types of the first data part to the maintenance of the apparatus; receiving a third and fourth relevance value for the first and second contextual information type respectively for a second data package, wherein the third and fourth relevance values represent the relevance of the first and second contextual information types of the second data part to the maintenance of the apparatus; determining the first ranking value for the first contextual information type based on the first and third relevance values; and determining the second ranking value for the second contextual information type based on the second and fourth relevance value. This judicial exception is not integrated into a practical application. The additional elements represent a further mental process step of determining ranking values based on received relevance values. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application. Accordingly, claims 11, 14 recite an abstract idea and is ineligible.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements represent a further mental process step. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. These additional steps are considered an abstract idea (mental process step) and do not integrate the judicial exception into a practical application. An additional abstract idea (mental process step) is not sufficient to amount to significantly more than the judicial exception. Claims 11, 14 are not patent eligible.
Claim 13 recites the additional limitation of receiving a first usefulness value for the first data package and a second usefulness value for the second data package, wherein the first and second usefulness values represent the usefulness of the first and second data parts respectively for the maintenance of the apparatus; and determining that the first and second usefulness values satisfy a threshold. This judicial exception is not integrated into a practical application. The additional elements represent a further mental process step of evaluating usefulness values against a predetermined threshold. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application. Accordingly, claim 13 recites an abstract idea and is ineligible.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements represent a further mental process step. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. These additional steps are considered an abstract idea (mental process step) and do not integrate the judicial exception into a practical application. An additional abstract idea (mental process step) is not sufficient to amount to significantly more than the judicial exception. Claim 13 is not patent eligible.
Claim 15 recites the additional limitation wherein the maintenance of the apparatus includes a diagnosis of a fault of the apparatus. This judicial exception is not integrated into a practical application. The additional limitations merely indicate a field of use or technological environment in which to apply a judicial exception that does not amount to significantly more than the exception itself. The claims merely associate the mental process with a particular data source or particular type of data. This limitation is merely an incidental or token additional to the claim that does not alter or affect the mental process steps performed. Claims 14 is ineligible.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements merely indicate a field of use or technological environment in which to apply a judicial exception that does not amount to significantly more than the exception itself. The claims merely limit the mental process to a particular data source or particular type of data. Claim 15 is not patent eligible.




Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 5-7, 11, 13-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Paparizos et al., US 2012/0226681 (hereinafter Paparizos).

For claims 5, 16, 17, Paparizos teaches a method of processing data of one of a plurality of data packages in a Knowledge Management System (KMS) as a computer system configured to store information on a maintenance of an apparatus (see [0019], “provider 160 may store some or all of the data for its available products and services as structured data 155” represents KMS configured to store information and where “information on the maintenance of an apparatus represents non-functional descriptive material), wherein each data package of the plurality of data packages includes a data part relating to the maintenance of the apparatus (see [0019] - [0023], “Each of the facets 116 may include a heading corresponding to an attribute, and may have one or more attribute values associated with the attribute available for selection (e.g., by the user) underneath the heading” represents a data part and where relating to maintenance of the apparatus represents non-functional descriptive material), a first metadata part relating to the data part having a first metadata value and representing a first contextual information type and a second metadata part relating to the data part having a second metadata value and representing a second contextual information type (see [0019], “The structured data 155 may include a plurality of structured data tuples. Each structured data tuple may include a plurality of attributes, and each attribute may take on one or more attribute values. For example, structured data tuples may be used to represent the television inventory of an electronics retailer. Typical attributes associated with the televisions may include "brand", "type", "size", "price", etc. Further, each television may have one or more attribute values associated with one or more of the attributes” where one of the attributes and attribute values represent first metadata part and second metadata part with respective contextual information type), the method comprising the steps of: 
receiving a data package request from a user device for assistance in performing maintenance of the apparatus, the data package request including a first metadata value for the first contextual information type and a second metadata value for the second contextual information type (see [0023] - [0027], “user may...by selecting...one or more attribute values” and “Any selected attribute values may be added to the query 115,” [0029] – [0033], taking a “received query” and determining “attribute values” associated with the query in order to look “for terms that match or are partial matches of attribute values associated with” corresponding stored items, where query specifying attributes and at least one category represent request for non-functional descriptive material of assistance in performing maintenance of the apparatus); 
storing, in a non-transitory computer-readable medium of the KMS, a first ranking value for the first contextual information type indicating a relevance of the first contextual information type to the maintenance of the apparatus, and a second ranking value for the second contextual information type indicating a relevance of the second contextual information type to the maintenance of the apparatus (see [0003], “The attributes are ranked based on the correlation. When a subsequent query is received, the category of the query is determined and the ranked attributes associated with the category are used to select facets that are displayed to the user along with search results that are responsive to the query,” [0019], [0026], “As illustrated, each of the facets 116 has a heading that corresponds to an attribute of the structured data 155 that corresponds to the category associated with the query 115, followed by one or more attribute values that correspond to the attribute of each heading,” [0034], “the attribute ranker 320 may rank the attributes for each category based on the frequency with which each attribute is associated with a token in the token data 316 for that category. The attributes may be ranked for a category based on the token association frequencies and stored as the facet data 142. The ranking of the attributes may then be used by the facet generator 330 to select the attributes to provide as part of one or more facets 116”);
retrieving a first data package of the plurality of data packages, the first data package including a data part relating to the maintenance of the apparatus, based on at least one of the first and second metadata values of the data package request, the first and second ranking values, and at least one of the first and second metadata values of each data package of the plurality of data packages (see [0025], “the results 118 comprise links to products having associated structured data that matches or partially matches the query 115,” [0034], [0051] – [0052], “The facet generator 330 may provide one of more facets 116 in response to a query 115. In some implementations, the facet generator 330 may select one or more attributes for each facet based on the category associated with the query as determined by the query classifier 310. The facet generator 330 may select the highest ranked attributes for the category from the facet data 142,” [0061] – [0066], “The selected one or more attributes and corresponding one or more attribute values are provided as facets at 509. The facets 116 may be provided by the facet generator 330 of the facet engine 140 to the client device 110 that provided the initial query 115. Alternatively, the facets 116 may be provided to the search engine 150 or provider 160, and the facets 116 may be provided to the client device 110 along with the results 118” wherein matching products responsive to query represents non-functional descriptive material of data package related to maintenance of the apparatus); and 
delivering the retrieved first data package to the user device so as to assist a user in maintaining the apparatus (see [0025], “the results 118 comprise links to products having associated structured data that matches or partially matches the query 115,” [0034], [0051] – [0052], “The facet generator 330 may provide one of more facets 116 in response to a query 115 wherein providing results to query represent delivering first data package to assist user in maintaining the apparatus).

For claim 6, Paparizos teaches the method as claimed in claim 5, wherein the retrieval step includes:
determining that the second contextual information type is more relevant than the first contextual information type based on the first and second ranking values (see [0046], “The attribute ranker 320 may the select the attribute that best matches the intent of the user,” where selection of second ranking value over first ranking value that better matches user intent represents determining second contextual information type is more relevant, [0060] – [0066], “Where the attribute values were statically ranked, the facet generator 330 may select attributes values associated with each of the selected attributes based on a ranked list of attribute values for each attribute”); 
comparing the second metadata value of the data package request to the second metadata value of each data package of the plurality of data packages (see [0025], comparing metadata values to determine “matches or partially matches the query,” [0027], “For example, if the user checked the box in front of the attribute value "LCD" using the pointer 210, the query 115 may be updated to "LCD Television" and the results 118 in the portion 250 may be updated to include links to products that match the revised query,” [0032], “For example, where the category associated with the query 115 is digital cameras, the token generator 315 may parse the query 115 looking for terms that match or are partial matches of attribute values associated with digital cameras such as "megapixels", "zoom", etc. The attribute values may be taken from the tuples of the structured data 155 corresponding to the category assigned to the query 115”); and 
retrieving a first data package of the plurality of data packages based on the comparison of the second metadata values (see [0025], “the results 118 comprise links to products having associated structured data that matches or partially matches the query 115,” [0027], [0032], [0066] wherein retrieved matching products represents retrieved first data package).

For claim 7, Paparizos teaches a method as claimed in claim 6, wherein each data package of the plurality of data packages further includes a third metadata part relating to the data part having a third metadata value and representing a third contextual information type (see [0019], “The structured data 155 may include a plurality of structured data tuples. Each structured data tuple may include a plurality of attributes, and each attribute may take on one or more attribute values. For example, structured data tuples may be used to represent the television inventory of an electronics retailer. Typical attributes associated with the televisions may include "brand", "type", "size", "price", etc. Further, each television may have one or more attribute values associated with one or more of the attributes”), the KMS stores a third ranking value for the third contextual information type (see [0003], [0019], [0034], “attribute ranker 320 may rank the attributes”), the data package request includes a third metadata value for the third contextual information type (see [0023] - [0027], “user may...by selecting...one or more attribute values” and “Any selected attribute values may be added to the query 115,” [0029] – [0033], taking a “received query” and determining “attribute values” associated with the query in order to look “for terms that match or are partial matches of attribute values associated with” corresponding stored items), and the method further comprising the steps of: determining that the third contextual information type is more relevant that the second contextual information type based on the second and third ranking values (see [0046], “The attribute ranker 320 may the select the attribute that best matches the intent of the user,” where selection of third ranking value over second ranking value that better matches user intent represents determining second contextual information type is more relevant, [0060] – [0066], “Where the attribute values were statically ranked, the facet generator 330 may select attributes values associated with each of the selected attributes based on a ranked list of attribute values for each attribute”); comparing the third metadata value of the data package request to the third metadata value of each data package of the plurality of data packages (see [0025], comparing metadata values to determine “matches or partially matches the query,” [0027], “For example, if the user checked the box in front of the attribute value "LCD" using the pointer 210, the query 115 may be updated to "LCD Television" and the results 118 in the portion 250 may be updated to include links to products that match the revised query,” [0032], “For example, where the category associated with the query 115 is digital cameras, the token generator 315 may parse the query 115 looking for terms that match or are partial matches of attribute values associated with digital cameras such as "megapixels", "zoom", etc. The attribute values may be taken from the tuples of the structured data 155 corresponding to the category assigned to the query 115”); and retrieving the first data package of the plurality of data packages based on the comparison of the third metadata values (see [0025], “the results 118 comprise links to products having associated structured data that matches or partially matches the query 115,” [0027], [0032], [0066]).

For claim 11, Paparizos teaches the method as in claim 5, wherein, prior to the steps of receiving the data package request and of retrieving the first data package, the method comprises the steps of:
receiving a first and second relevance value for the first and second contextual information type respectively for a first data package, wherein the first and second relevance values represent the relevance of the first and second contextual information types of the first data part to the maintenance of the apparatus (see [0023], “attribute values associated with the attribute available for selection (e.g., by the user) underneath the heading. A user may interact with the displayed facets 116 by selecting or deselecting one or more of the attribute values displayed for each attribute heading” wherein selection of multiple attribute values represents first and second relevance values);
receiving a third and fourth relevance value for the first and second contextual information type respectively for a second data package, wherein the third and fourth relevance values represent the relevance of the first and second contextual information types of the second data part to the maintenance of the apparatus (see [0023], “attribute values associated with the attribute available for selection (e.g., by the user) underneath the heading. A user may interact with the displayed facets 116 by selecting or deselecting one or more of the attribute values displayed for each attribute heading” wherein selection of multiple attribute values represents third and fourth relevance values);
determining the first ranking value for the first contextual information type based on the first and third relevance values (see [0003], “attributes are ranked based on the correlation,” [0029] – [0030], “ranking of attributes for each category” represents determining first ranking value based at least in part on first and third relevance values); and
determining the second ranking value for the second contextual information type based on the second and fourth relevance values (see [0003], “attributes are ranked based on the correlation,” [0029] – [0030], “ranking of attributes for each category” represents determining second ranking value based at least in part on second and fourth relevance values).


For claim 13, Paparizos teaches the method as in claim 11, the method further comprising
receiving a first usefulness value for the first data package and a second usefulness value for the second data package, wherein the first and second usefulness values represent the usefulness of the first and second data parts respectively for the maintenance of the apparatus (see [0047], “entropy of an attribute” represents usefulness value(s)); and
determining that the first and second usefulness values satisfy a threshold (see [0047], “the attribute ranker 320 may remove attributes from consideration for facet inclusion that have an entropy that is below a threshold entropy”).


For claim 14, Paparizos teaches (New) The method as in claim 11, further comprising:
receiving a fifth and sixth relevance value for the first and second contextual information type respectively for the first data package, wherein the fifth and sixth relevance values represent the relevance of the first and second contextual information types of the first data part to the maintenance of the apparatus (see [0023], “attribute values associated with the attribute available for selection (e.g., by the user) underneath the heading. A user may interact with the displayed facets 116 by selecting or deselecting one or more of the attribute values displayed for each attribute heading” wherein selection of multiple attribute values represents fifth and sixth relevance values);
wherein the first ranking value for the first contextual information type is determined based on the first, third and fifth relevance values, and the second ranking value for the second contextual information type is determined based on the second, fourth and sixth relevance values (see [0003], “attributes are ranked based on the correlation,” [0029] – [0030], “ranking of attributes for each category” represents determining first ranking value based at least in part on first, third and fifth relevance values and second ranking is based at least in part on the second, fourth and sixth relevance values).

For claim 15, Paparizos teaches the method as claimed in claim 5, wherein the maintenance of the apparatus includes a diagnosis of a fault of the apparatus (see [0020], “particular genre or category of products or services” represents non-functional descriptive material of diagnosis of a fault of the apparatus).



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paparizos et al., US 2012/0226681 (hereinafter Paparizos) in view of Bazaz US 2012/0078870 (hereinafter Bazaz).

For claim 12, Paparizos teaches the method as in claim 11, wherein the first and second relevance values are received from a first user device (see [0023], “attribute values associated with the attribute available for selection (e.g., by the user) underneath the heading. A user may interact with the displayed facets 116 by selecting or deselecting one or more of the attribute values displayed for each attribute heading”). Bazaz teaches the third and fourth relevance values are received from a second user device (see [0049] – [0050], “allows for users to collaborate around search by sharing their search queries with other users” and “interface also includes a user interface element tracker 106 which allows the user to move a control button 108 right or left to increase or decrease the weightings assigned to the given parameter”).  It would have been obvious to one skilled in the art at the time of the invention to modify the teachings of Paparizos with the teachings of Bazaz to allow collaboration among users conducting similar searches to identify aggregate relevant results (see Bazaz, [0003] – [0005]).


Response to Amendments & Arguments

Applicant’s arguments with respect to newly presented claim(s) 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENSEN HU whose telephone number is (571)270-3803. The examiner can normally be reached Monday - Friday 9-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENSEN HU/Primary Examiner, Art Unit 2169